Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 1 of 23 PageID #: 9165



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

     VOLTERRA SEMICONDUCTOR
     LLC,

                 Plaintiff,
                                               C.A. No. 19-2240-CFC
           v.

     MONOLITHIC POWER SYSTEMS,
     INC.,                                       REDACTED VERSION

                 Defendant.

       BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO
           SERVE AMENDED INFRINGEMENT CONTENTIONS

                                           FISH & RICHARDSON P.C.
                                           Robert M. Oakes (#5217)
                                           222 Delaware Avenue, 17th Floor
                                           P.O. Box 1114
                                           Wilmington, DE 19899
                                           Telephone: (302) 652-5070
                                           oakes@fr.com

                                           David M. Barkan
                                           500 Arguello Street, Suite 500
                                           Redwood City, CA 94063
                                           Tel: (650) 839-5070
                                           barkan@fr.com




 Dated: June 16, 2021
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 2 of 23 PageID #: 9166




                                      TABLE OF CONTENTS
 I.      Introduction...................................................................................................... 1

 II.     Nature and Stage of the Proceedings ................................................................ 3

 III.    Summary of the Argument ............................................................................... 4

 IV.     Statement of the Facts ...................................................................................... 5

 V.      Argument ......................................................................................................... 6

         A.       Volterra Diligently Pursued Evidence Regarding the Nvidia Power
                  Solution Incorporated in the Proposed Amendment ............................... 7

         B.       The Amendment Does Not Unduly Prejudice MPS .............................. 12

 VI.     Conclusion ..................................................................................................... 15

 CERTIFICATION PURSUANT TO LOCAL RULE 7.1.1 ...................................... 17

 CERTIFICATE OF COMPLIANCE WITH STANDING ORDER
 REGARDING BRIEFING ....................................................................................... 18




                                                             i
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 3 of 23 PageID #: 9167




                                        TABLE OF AUTHORITIES

                                                                                                                  Page(s)

 Cases

 AstraZeneca AB v. Hanmi USA, Inc., No.
    CIV.A. 11-760 JAP, 2011 WL 5526009 (D.N.J. Nov. 14, 2011) ................11, 15

 Bayer Cropscience AG v. Dow AgroSciences LLC,
   No. CV 10- 1045 (RMB/JS), 2012 WL 12904381 (D. Del. Feb. 27, 2012) ....6, 7

 Biodelivery Sciences Int’l Inc. v. Chemo Research S.L.,
    No. 19-444- CFC, D.I. 257 (D. Del. 2020) ........................................................ 7

 British Telecomms. PLC v. IAC/InterActiveCorp,
    No. CV 18-366-WCB, 2020 WL 3047989 (D. Del. June 8, 2020)
    (Bryson, J.) ....................................................................................................... 7

 Cochlear Ltd. v. Oticon Med. AB, No. CV 18-6684 BRM DEA,
   2019 WL 3429610 (D.N.J. July 29, 2019) ....................................................... 15

 In re Fetzima,
     Civil Action No. 2:17-cv-10230-ES-SCM (D.N.J. Jan. 28, 2020) ................... 12

 Fujifilm Corp. v. Motorola Mobility LLC,
    No. 12-cv-03587-WHO, 2014 WL 491745 (N.D. Cal. Feb. 5, 2014) .............. 11

 Helsinn Healthcare S.A. v. Dr. Reddy's Lab'ys Ltd.,
   No. CIV.A. 11-3962 MLC, 2013 WL 3336859 (D.N.J. July 2, 2013) ............. 11

 Janssen Pharms., Inc. v. Sandoz, Inc.,
    No. CV 11-7247 (FLW), 2012 WL 12903176 (D.N.J. Oct. 25, 2012) ............. 11

 Karl Storz Endoscopy-Am., Inc. v. Stryker Corp.,
   No. 14-cv-00876-RS (JSC), 2016 WL 2855260 (N.D. Cal. May 13, 2016) ..... 11

 LMT Mercer Grp., Inc. v. Maine Ornamental, LLC,
   No. CIV. 10-4615, 2014 WL 284238 (D.N.J. Jan. 24, 2014) ........................... 11

 OpenDNS, Inc. v. Select Notifications Media,
   LLC, No. C11-05101 EJD (HRL), 2013 WL 2422623
   (N.D. Cal. Jun. 3, 2013) .................................................................................. 15

                                                              ii
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 4 of 23 PageID #: 9168



 Radware Ltd. v. F5 Networks, Inc.,
   No. C-13-2024 RMW, 2014 WL 3728482 (N.D. Cal. July 28, 2014) .............. 12

 TFH Publications, Inc. v. Doskocil Mfg. Co.,
   705 F. Supp. 2d 361 (D.N.J. 2010) .............................................................11, 12

 Twilio, Inc. v. Telesign Corp.,
   No.16-cv-06925-LHK (SVK), 2017 WL 3581186
   (N.D. Cal. Aug. 18, 2017) ............................................................................... 15

 Vasudevan Software, Inc. v. Int’l Bus. Machs. Corp.,
   No. C09-05897 RS (HRL), 2011 WL 940263 (N.D. Cal. Feb. 18, 2011) ........ 12




                                                        iii
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 5 of 23 PageID #: 9169



 I.    Introduction

       Pursuant to Pursuant to ¶ 7 of the Scheduling Order (D.I. 69), Volterra

 Semiconductor LLC (“Volterra”) respectfully moves this Court for leave to serve

 Amended Infringement Contentions on Monolithic Power Systems, Inc. (“MPS”).

       Good cause for the proposed amendment arises from the “recent discovery of

 nonpublic information about the Accused Instrumentality which was not discovered,

 despite diligent efforts, before the service of the Infringement Contentions.” (Id. at ¶

 7.) More specifically, the proposed amendments address nonpublic technical details

 relating to both of the accused products in this case: the 48V-1V Power Solution

 demonstrated by MPS at APEC 2019 (the “APEC Power Solution”) and the Nvidia

 version of the 48V-1V Power Solution (the “Nvidia Power Solution”) (collectively,

 the “Accused Products”). These nonpublic details were identified in discovery and in

 documents produced as recently as April and May 2021. Volterra’s Initial

 Infringement Contentions encompassed both the APEC Power Solution and

 “substantially similar products,” which both parties understood to include the Nvidia

 Power Solution, as illustrated by correspondence from MPS’s counsel.

       MPS’s initial productions of technical documents on October 10 through

 December 11, 2020, pursuant to ¶ 6 of the Scheduling Order, included documents

 that MPS’ counsel at first identified as related to the Nvidia Power Solution but later

 clarified related to the APEC Power Solution. Volterra promptly served requests for

 documents seeking technical documents specific to both products. After various
                                            1
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 6 of 23 PageID #: 9170



 meet and confers, MPS eventually produced technical documents relating to the

 Nvidia Power Solution and previously undisclosed coupled inductors in April and

 May 2021. The bulk of these documents related to communications with MPS, its

 customer Nvidia, and coupled inductor manufacturers

        The documents described the technical details of the Nvidia Power Solution

 and its coupled inductors. The timing of MPS’ production arose largely due to



                                                                . On May 28, 2021,

 mere weeks after receiving these documents, Volterra served MPS with its proposed

 amended contentions. On June 4, 2021, the parties met and conferred, and MPS

 stated that it intends to oppose this motion.

       Volterra was diligent both in its pursuit of the information its amendment relies

 on and in moving to amend after obtaining the information. Volterra’s infringement

 theories are directed to MPS’ 48V-1V Power Solutions, and Volterra diligently

 pursued discovery related to these products. Volterra could not have prepared the

 amended contentions any sooner because MPS gave conflicting answers as to what

 products its technical documents related to and because MPS’ prior productions

 lacked the level of detail provided in the April and May productions. Volterra’s

 Amended Infringement Contentions rely on these recently produced documents.

       MPS would not be prejudiced from Volterra’s amendment. There is no

 question that MPS has long known that the Nvidia Power Solution is an Accused
                                             2
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 7 of 23 PageID #: 9171



 Product. Indeed, MPS’ counsel admitted the Nvidia Power Solution was an Accused

 Product in correspondence dated December 23, 2020. (Ex. A, Letter fr. Lavanue to

 Oakes (“



                                                                             ”).)

 Moreover, the majority of the new technical details cited in the amended contentions

 rely on documents that were recently produced, owing to

                              . The amendment presents no new patents, no new

 asserted claims, and no new accused products.

       Volterra respectfully requests that the Court grant it leave to serve Amended

 Infringement Contentions based upon this information obtained in discovery.

 II.   Nature and Stage of the Proceedings

       On December 9, 2019, Volterra filed its original complaint, alleging

 infringement of three patents by MPS’ “DC-to-DC power converters” including “the

 48V-1V Power Solution for CPU, SoC or ASIC Controller that Monolithic

 demonstrated at the 2019 IEEE Applied Power Electronics Conference and

 Exposition.” (D.I. 1 at ¶ 18.) MPS filed a motion to strike this recitation of the

 accused products (D.I. 37), and during the scheduling conference on September 20,

 2020, MPS suggested Volterra limit its accused products “to the 48 volt to one volt

 power solution and substantially similar products with a different name.” (Ex. Q at

 14:11-15:2.) Volterra agreed to this suggestion, noting that “these things may have
                                            3
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 8 of 23 PageID #: 9172



 different names and they may be somewhat customized for each customer.” (Id. at

 15:23-24.)

        On September 17, 2020, Volterra amended its complaint to limit the Accused

 Products to the APEC Power Solution “as well as any other substantially similar

 products.” (D.I. 71 at ¶ 18.) Volterra further elaborated that “during the course of

 Monolithic’s work with potential customer                 in 2018, an      engineer

 raised Volterra’s coupled inductor patents with Monolithic.” (Id. at ¶¶ 23(c), 45(c),

 63(c).) On October 14, 2020, Volterra served its Infringement Contentions and once

 again defined the Accused Products as MPS’ APEC Power Solution “as well as any

 other substantially similar products.” (Ex. B (Volterra’s Disclosures of Asserted

 Claims and Infringement Contentions) at 2.)

        Fact discovery is scheduled to close on August 6, 2021, and opening and

 rebuttal expert reports are due on August 27 and September 24, 2021, respectively.

 (D.I. 69 at ¶ 19.) The deadline for dispositive motions is October 19, 2021. (Id. at ¶

 20.) Trial is set for February 14, 2022. (Id. at ¶ 26.)

 III.   Summary of the Argument

        Good cause to amend exists for several reasons:

        1)    Volterra acted diligently to discover the information cited in its proposed
              amendment. On October 30, 2020, MPS produced documents which
              suggested the existence of a Power Solution customized for Nvidia, and
              Volterra promptly sought additional discovery related to this product.
              MPS produced technical documentation and correspondence related to
              this product—the Nvidia Power Solution—in April and May of 2021.
              These productions also identified previously
                                             4
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 9 of 23 PageID #: 9173



                       that are relied upon in the proposed amended contentions.

       2)    Volterra promptly moved to amend its Infringement Contentions. On
             May 28, 2021, Volterra provided MPS with its proposed Amended
             Infringement Contentions that relied heavily on documents produced in
             April and May 2021. On June 4, 2021, MPS stated it opposed Volterra’s
             proposed amendment.

       3)    MPS is not prejudiced by the proposed amendment. MPS itself identified
             the Nvidia Power Solution as an Accused Product at least as early as
             December 17, 2020 and cannot feign surprise or the need to expend
             additional resources. Nor will any delay result from the requested
             amendment, as the close of fact discovery is not for two months, a
             Markman hearing has not been held, and MPS’ non-infringement expert
             report is not due until September 24, 2021.

       IV.   Statement of the Facts

       The Asserted Patents generally relate to the field of coupled inductors. The

 Accused Products are the 48V-1V Power Solution for CPU, SoC or ASIC Controller

 that MPS demonstrated at the 2019 IEEE Applied Power Electronics Conference and

 Exposition (“APEC 2019”) in Anaheim, CA, as well as any other substantially

 similar products. (D.I. 71 at ¶18.) The Nvidia Power Solution is a version of the

 Accused Product designed by MPS specifically for Nvidia. Counsel for MPS

 referred to the Nvidia Power Solution as an Accused Product in correspondence with

 Volterra’s counsel as early as December 23, 2020.

                                 , Volterra received technical documents and

 correspondence related to components of the Accused Products in April and May

 2021. These productions also identified previously                                   .

       Upon receiving the technical documents and correspondence from MPS,

                                           5
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 10 of 23 PageID #: 9174



  Volterra reviewed the materials and promptly prepared Amended Infringement

  Contentions. (Ex. R.)1 On May 28, 2021, Volterra informed MPS of its intention to

  amend its Infringement Contentions, attaching the proposed amendments. On June 2,

  2021, MPS responded and offered to meet and confer regarding the proposed

  amendments. The meet and confer was conducted on June 4, 2021, at which MPS

  stated that it opposed the proposed amendments. Volterra then prepared the instant

  motion seeking leave to amend.

  V.    Argument

        Good cause exists for leave to amend Volterra’s Infringement Contentions.

  The Scheduling Order expressly contemplates amendments to Infringement

  Contentions upon a timely showing of good cause. (D.I. 69 at ¶ 7.) Due to the

  “dearth of Delaware cases interpreting what ‘good cause’ means in th[e] context” of

  moving to amend contentions, Delaware courts apply the “good cause” standard as

  applied in New Jersey. Bayer Cropscience AG v. Dow AgroSciences LLC, No. CV

  10- 1045 (RMB/JS), 2012 WL 12904381, at *1 (D. Del. Feb. 27, 2012). The

  Scheduling Order in this case provides non-exhaustive examples of good cause that

  are analogous to the circumstances here, including the “recent discovery of nonpublic

  information about the Accused Instrumentality which was not discovered, despite

  diligent efforts, before service of the Infringement Contentions.” (D.I. 69 at ¶ 7.)


  1
   The attached exhibit is the Amended Infringement Contentions presented as a
  redline showing additions to the Initial Infringement Contentions.
                                              6
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 11 of 23 PageID #: 9175



        To show good cause, a party must establish diligence, and there must not be

  undue prejudice to the non-moving party. Bayer Cropscience AG, 2012 WL

  12904381, at *1. Here, Volterra has been diligent and MPS would not be unduly

  prejudiced. Indeed, any prejudice would be of MPS’ own making.

        A.    Volterra Diligently Pursued Evidence Regarding the Nvidia Power
              Solution Incorporated in the Proposed Amendment

        “In determining whether a party has demonstrated good cause to amend its

  contentions, a key factor that courts have considered is whether that party has shown

  diligence both in discovering that an amendment was necessary and in moving to

  amend after that discovery.” British Telecomms. PLC v. IAC/InterActiveCorp, No.

  CV 18-366-WCB, 2020 WL 3047989, at *2 (D. Del. June 8, 2020) (Bryson, J.)

  (citing Bayer Cropscience AG, 2012 WL 12904381, at *1.); see also Biodelivery

  Sciences Int’l Inc. v. Chemo Research S.L., No. 19-444- CFC, D.I. 257 at 2 (D. Del.

  2020). Diligence has two components. The first measures a moving party’s actions

  to discover that an amendment is required. The second measures whether the moving

  party acted promptly upon discovering an amendment is required. See Bayer

  Cropscience AG, 2012 WL 12904381, at *2. A party need not, however,

  “demonstrate perfect diligence in order to show good cause for an amendment.” Id.

        I.    Volterra diligently sought information related to the Nvidia Power
              Solution.

        Volterra was diligent in seeking discovery related to the Accused Products,

   particularly the Nvidia Power Solution. The following timeline of events shows that

                                            7
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 12 of 23 PageID #: 9176



   Volterra recently discovered nonpublic information despite its diligent efforts before

   serving its original Infringement Contentions:

    Sept. 10, 2020   Telephonic Scheduling Conference

                     Volterra issued its First Set of Interrogatories and Requests for
                     Production. The first interrogatory requested MPS to identify
    Sept. 14, 2020   each product that was “substantially similar to the 48V-1V
                     Power Solution for CPU, SoC or ASIC Controller” demonstrated
                     at APEC 2019. (Ex. C at 1, 4.)

                     MPS replied to Volterra’s interrogatory by only identifying
                     “MPS’s 48V-1V Power Solution for CPU, SoC or ASIC
    Oct. 14, 2020
                     Controller.” (Ex. D at 6.) MPS has not supplemented this
                     response.

    Oct. 14, 2020    Volterra served its Initial Infringement Contentions.


    Oct. 30, 2020


                     MPS claimed that it had completed producing its “documentation
    Dec. 1-11,
                     sufficient to show the operation of any aspects or elements of an
    2020
                     Accused Instrumentality.” (D.I. 69 at ¶ 6.)

                     Volterra cited

    Dec. 17, 2020



                     MPS acknowledged



    Dec. 23, 2020




                                            8
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 13 of 23 PageID #: 9177




                    Volterra and MPS exchanged correspondence related to
                    document productions and the Nvidia Power Solution.



    Dec. 2020-
    Jan. 2021




                    Volterra issued its Second Set of Interrogatories and Requests for
                    Production, explicitly targeting the “Nvidia Accused Product”—
    Jan. 19, 2021




    Jan. 25, 2021


                    MPS responded to Volterra’s Second Set of Interrogatories and
                    Requests for Production, claiming


    Feb. 18, 2021




                    MPS once again represented that
    Feb. 26, 2021


                    MPS stated that it will make the APEC Power Solution available
    Mar. 24, 2021
                    for inspection. (Id.)


                                           9
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 14 of 23 PageID #: 9178




                     MPS informed Volterra that the APEC Power Solution was
    Apr. 10, 2021
                     “lost.” (Ex. L.)

                     MPS produced new technical documents and correspondence
                     with
    Apr. 14, 2021


                     MPS produced additional technical documents and
                     correspondence related to
    Apr. 22, 2021


                     MPS produced what it represented was the last of its technical
                     documents and correspondence related to
    May 12, 2021



                     MPS identified a complete list
    May 13, 2021

                     Volterra served MPS with Amended Infringement Contentions.
    May 28, 2021
                     (Ex. R)

    Jun. 4, 2021     Meet and Confer regarding Amended Infringement Contentions

  In sum, Volterra diligently sought information related to the Accused Products,

  including the Nvidia Power Solution, much of which MPS only provided as of April-

  May 2021.

        II.   Volterra timely moved to amend its Infringement Contentions

        Volterra diligently moved to amend its Infringement Contentions. Volterra

  served MPS with its proposed amendments on May 28, 2021—a mere two weeks

  after MPS produced what it represented was the last set of technical documents

                                           10
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 15 of 23 PageID #: 9179



                                          . Volterra accepted MPS’s representation

                                     and acted promptly once MPS finally produced

  those central technical documents starting in mid-April and extending into mid-May.

  The proposed amendments could not have been prepared until these technical

  documents were produced by MPS. On June 4, 2021, Volterra explained its need to

  amend in a telephonic meet and confer, and MPS stated its intent to oppose. Volterra

  then promptly prepared this motion for leave to amend.

         Volterra’s diligence compares favorably to longer periods which courts found

   diligent. See, e.g., LMT Mercer Grp., Inc. v. Maine Ornamental, LLC, No. CIV. 10-

   4615, 2014 WL 284238, at *7 (D.N.J. Jan. 24, 2014) (finding four months delay

   demonstrated diligence); Helsinn Healthcare S.A. v. Dr. Reddy's Lab'ys Ltd., No.

   CIV.A. 11-3962 MLC, 2013 WL 3336859, at *5 (D.N.J. July 2, 2013) (two month

   delay held to be satisfy diligence); AstraZeneca AB v. Hanmi USA, Inc., No. CIV.A.

   11-760 JAP, 2011 WL 5526009, at *3 (D.N.J. Nov. 14, 2011) (two and a half month

   delay found diligent); Janssen Pharms., Inc. v. Sandoz, Inc., No. CV 11-7247

   (FLW), 2012 WL 12903176, at *3 (D.N.J. Oct. 25, 2012) (finding one month delay

   diligent); TFH Publications, Inc. v. Doskocil Mfg. Co., 705 F. Supp. 2d 361, 367

   (D.N.J. 2010) (two months found to be diligent); Karl Storz Endoscopy-Am., Inc. v.

   Stryker Corp., No. 14-cv-00876-RS (JSC), 2016 WL 2855260, at *6 (N.D. Cal.

   May 13, 2016) (finding 15 months diligent); Fujifilm Corp. v. Motorola Mobility

   LLC, No. 12-cv-03587-WHO, 2014 WL 491745, at *3 (N.D. Cal. Feb. 5, 2014)
                                           11
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 16 of 23 PageID #: 9180



   (eight months between discovery of the prior art and the motion to amend);

   Radware Ltd. v. F5 Networks, Inc., No. C-13-2024 RMW, 2014 WL 3728482, at *2

   (N.D. Cal. July 28, 2014) (finding three months diligent); Vasudevan Software, Inc.

   v. Int’l Bus. Machs. Corp., No. C09-05897 RS (HRL), 2011 WL 940263, at *3-4

   (N.D. Cal. Feb. 18, 2011) (finding four months diligent). Thus, Volterra has

   demonstrated diligence in seeking amendment.

        B.     The Amendment Does Not Unduly Prejudice MPS

        To evaluate whether an amendment would impose undue prejudice, courts

  consider whether the amendment would require the plaintiff to (1) “expend

  significant additional resources, or (2) significantly delay the resolution of the

  dispute.” TFH Publ’ns, Inc. v. Doskocil Mfg. Co., 705 F. Supp. 2d 361, 366 (D.N.J.

  2010). “Denial of leave to amend requires that the additional work required be

  substantial or undue.” In re Fetzima, Civil Action No. 2:17-cv-10230-ES-SCM, at

  *10 (D.N.J. Jan. 28, 2020). Here, additional expense or delay would be minimal, and

  the additional work, if any, would not be substantial or undue.

          MPS has long known that the Nvidia Power Solution was an Accused

   Product. MPS itself identified the Nvidia Power Solution as a version of the

   Accused Product in its December 23, 2021 correspondence. (See Ex. A.) Even

   before this, MPS was aware that the suit encompassed 48V-1V Power Solutions,

   including customer-specific versions. Indeed, Volterra brought up this very issue at

   the scheduling conference. (See Ex. Q, Hr. Tr. at 15:23-24 (“these things may have
                                              12
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 17 of 23 PageID #: 9181



   different names and they may be somewhat customized for each customer”).)

   During the conference, MPS agreed the accused products included substantially

   similar products. (Id. at 17:12-15 (“let’s limit it to substantially similar parts,

   whether or not they have the same name. If we could amend the complaint that

   way, that would solve the issues we’re having.”).) The Court specifically asked

   MPS to agree to the substantially similar language, and it did:

               THE COURT: Okay . . . Plaintiff goes ahead and files an amended
               complaint which narrows the scope of the complaint to the product that's
               currently identified in the operative complaint plus products that are
               substantially similar to them. I think it’s clear from the conversation
               we’ve had today that that will moot the motion to disqualify. And,
               defendant, you agree with that. Correct?

               MR. STEINBERG: Yes.

               THE COURT: Okay.

   (Id. at 28:7-18 (emphasis added).)

        Pursuant to the agreement reached at the telephonic scheduling conference,

   Volterra amended its complaint on September 17, 2020, accusing the APEC Power

   Solution “as well as any other substantially similar products.” (D.I. 71 ¶ 18.) On

   October 14, 2020, Volterra served its Infringement Contentions, again identifying

   the APEC Power Solution and “as well as any other substantially similar products.”

   Ex. B at 2. Thus, while MPS is unlikely to expend any additional resources—much

   less a “significant” amount—arising from the need to consider the supplemental

   evidence related to the Nvidia Power Solution, any additional work would not be of

   Volterra’s doing, as MPS was well aware of the relevance of the Nvidia Power
                                         13
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 18 of 23 PageID #: 9182



   Solution. Additionally, granting leave to amend will not delay resolution of the

   dispute. The Court has not yet held a Markman hearing, and fact discovery does not

   close until August 6, 2021. (D.I. 69 at ¶ 9(a).) Moreover, MPS’ expert report

   concerning non-infringement is not due until September 24, 2021. (Id. at ¶ 19(a).)

        Furthermore, MPS has acknowledged that the Nvidia Power Solution is a

  version of the Accused Products, and Volterra’s amendment does not alter its

  infringement theory. (See Ex. A, Ltr. fr. Lavanue to Oaks, dated Dec. 23, 2020.)

  MPS is thus not prejudiced by the explicit inclusion of the Nvidia Power Solution as

  an Accused Product, nor by the inclusion of activities surrounding the design,

  manufacture, and use of the Nvidia Power Solution.

        Volterra’s inclusion of additional information related to the APEC Power

  Solution similarly presents no prejudice. Volterra intended to inspect the APEC

  Power Solution board and amend its contentions accordingly, but MPS delayed in

  informing Volterra that the board was “lost.” Volterra diligently and consistently

  sought to inspect the board. (See Ex. K.) And as recently as March 24, 2021, MPS’

  counsel represented that the APEC Power Solution would be made available for

  inspection. (Id.) It was not until April 10, 2021 that MPS indicated the board was

  lost, and it has failed to explain the circumstances of the loss or why it delayed

  communicating this information when Volterra first requested an inspection in

  September 2020. (Ex. L.)

          The absence of prejudice to MPS is a sufficient basis alone for granting leave
                                             14
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 19 of 23 PageID #: 9183



   to amend. See Cochlear Ltd. v. Oticon Med. AB, No. CV 18-6684 BRM DEA, 2019

   WL 3429610, at *13 (D.N.J. July 29, 2019) (granting motion to amend based on

   lack of undue prejudice without commenting on diligence); see also Twilio, Inc. v.

   Telesign Corp., No.16-cv-06925-LHK (SVK), 2017 WL 3581186, at*4 (N.D. Cal.

   Aug. 18, 2017) (granting leave to amend contentions because of no prejudice,

   despite a lack of diligence by the movant); OpenDNS, Inc. v. Select Notifications

   Media, LLC, No. C11-05101 EJD (HRL), 2013 WL 2422623, at *2 (N.D. Cal. Jun.

   3, 2013) (“[E]ven if the movant was arguably not diligent, the court may still grant

   leave to amend.”); AstraZeneca AB v. Hanmi USA, Inc., No. 11-760 (JAP), 2011

   WL 5526009, at *7 (D.N.J. Nov. 14, 2011) (“[I]t would appear that much of the

   infringement and infringement analysis undertaken by Hanmi with respect to the

   earlier asserted independent claims will also apply to newly added dependent claims

   3 and 10.”). Not only has MPS not suffered any undue prejudice, but to the extent

   any prejudice exists, it is of MPS’ own making.

  VI.    Conclusion

        Volterra respectfully requests that the Court grant its motion for leave to serve

  Amended Infringement Contentions.




                                            15
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 20 of 23 PageID #: 9184



   Dated: June 16, 2020               FISH & RICHARDSON P.C.

                                     By: /s/ Robert M. Oakes
                                         Robert M. Oakes (#5217)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899
                                         Telephone: (302) 652-5070
                                         oakes@fr.com

                                         David M. Barkan
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Tel: (650) 839-5070
                                         barkan@fr.com

                                     Counsel for Plaintiff Volterra
                                     Semiconductor Inc.




                                        16
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 21 of 23 PageID #: 9185




             CERTIFICATION PURSUANT TO LOCAL RULE 7.1.1


         I, Robert M. Oakes, hereby certify that the subject of this motion was

   discussed with MPS’ counsel. On June 4, 2021, MPS’ counsel informed Volterra

   that MPS opposes this motion.


                                         /s/ Robert M. Oakes
                                                Robert M. Oakes (#5217)




                                           17
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 22 of 23 PageID #: 9186



         CERTIFICATE OF COMPLIANCE WITH STANDING ORDER
                       REGARDING BRIEFING


         I hereby certify that this brief complies with the type, font, and word

   limitations set forth in this Court’s Standing Order Regarding Briefing in All Cases

   entered on November 6, 2019. The word-processing system used to prepare the

   attached motion identifies the word count as 3,853 words.


                                      /s/ Robert M. Oakes
                                              Robert M. Oakes (#5217)




                                            18
Case 1:19-cv-02240-CFC-SRF Document 171 Filed 06/24/21 Page 23 of 23 PageID #: 9187



                            CERTIFICATE OF SERVICE

        I, Robert M. Oakes, hereby certify that on June 16, 2021, the foregoing

  document was served on all counsel of record via electronic mail.


                                                FISH & RICHARDSON P.C.

                                                By: /s/ Robert M. Oakes
                                                    Robert M. Oakes (#5217)
                                                    222 Delaware Avenue, 17th Floor
                                                    Wilmington, DE 19801
                                                    (302) 652-5070 (Telephone)
                                                    (302) 652-0607 (Facsimile)
                                                    oakes@fr.com

                                                   David M. Barkan
                                                   500 Arguello Street, Suite 500
                                                   Redwood City, CA 94063
                                                   (650) 839-5070
                                                   barkan@fr.com

                                                COUNSEL FOR PLAINTIFF
                                                VOLTERRA SEMICONDUCTOR LLC




                                           19
